Citation Nr: 1124542	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic orthopedic disability of the left foot (other than calcaneal spurs).

2.  Entitlement to service connection for a chronic orthopedic disability of the right foot (other than calcaneal spurs).

3.  Entitlement to service connection for squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The pertinent part of this rating decision being appealed had the net effect of reopening a claim for service connection for a chronic orthopedic disability of the left foot for de novo review and denying it on the merits.  The rating decision also denied the Veteran's claim for service connection for a chronic orthopedic disability of the right foot and for squamous cell carcinoma.  

In May 2008, the Veteran appeared before an RO hearing officer to present oral testimony in support of his claims.  A transcript of this hearing is associated with the record.  Up to that time, the issues of entitlement to service connection for a chronic orthopedic disability of the left and right foot also included a claim for VA compensation for calcaneal spurs of each foot.  However, at the May 2008 hearing, the Veteran expressly withdrew his appeal with respect to the specific issue of service connection for calcaneal spurs of each foot, submitting to the RO hearing officer both an oral statement (now transcribed into the record) and a written and signed statement in this regard.  Thusly, the Board will now narrow the focus of its review to entitlement to service connection for a chronic orthopedic disability of the left and right foot other than calcaneal spurs.  

In February 2011, the Veteran, accompanied by his representative, appeared at the RO to submit oral testimony in support of his claims before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been associated with the evidence for the Board's consideration.

For the reasons that will be further discussed below, the issues of entitlement to service connection for a chronic orthopedic disability of the left and right foot (other than calcaneal spurs) and squamous cell carcinoma are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


FINDINGS OF FACT

1.  The Philadelphia, Pennsylvania, VA Regional Office denied the Veteran's original claim of entitlement to service connection for a chronic orthopedic disability of the left foot in a final February 1969 rating decision.  This decision was not timely appealed and became final.

2.  Evidence received since the prior final February 1969 rating decision that denied the Veteran's claim of entitlement to service connection for a chronic orthopedic disability of the left foot is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a chronic orthopedic disability of the left foot are met, and the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notwithstanding the RO's action in the May 2006 rating decision on appeal, which had the net effect of reopening the Veteran's previously denied claim of service connection for a chronic orthopedic disability of the left foot for a de novo review, the RO's determination as to whether or not new and material evidence has been submitted for purposes of reopening the claim is a matter that is within the scope of our appellate review and, as such, must be addressed by the Board prior to conducting any further adjudication on the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).    

As will be further discussed below, the Board has found that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a chronic orthopedic disability of the left foot (other than calcaneal spurs) and is remanding the matter for further evidentiary development.  As the new and material evidence claim is being granted in full, the Board finds that any error that may exist with regard to the application of the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) with respect to this issue is rendered moot by this completely favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the new and material evidence issue on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2009).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2009).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for a chronic orthopedic disability of the left foot.  His original claim for VA compensation for this disability was denied in a February 1969 rating decision of the Philadelphia, Pennsylvania, VA Regional Office, which was not timely appealed and became final.  The February 1969 rating decision noted that although the Veteran's service treatment records show treatment in September - October 1968 for a sprain of the left foot and ankle due to a twisting injury, X-rays at the time revealed normal radiographic findings and no chronic disabling residuals.  (The medical records from service show treatment only for the Veteran's left foot and do not indicate that his right foot was injured or otherwise treated at any time during his period of active duty.) 

In connection with the current claim to reopen, which was filed by the Veteran in November 2005, current private and VA podiatric treatment records show relevant diagnoses of bilateral Achilles tenosynovitis, plantar fasciitis, metatarsalgia, and equinus.  (Although bilateral calcaneal spurs are also clinically demonstrated, as previously noted, the Veteran has withdrawn that aspect of his claim that had sought VA compensation for calcaneal spurs.)  VA provided the Veteran with an orthopedic examination in July 2008.  The examining physician indicated in his examination report that the Veteran's claims file and relevant clinical history were available for his review and consideration.  In pertinent part, the examiner noted that the Veteran was treated in service for a spraining injury to his right ankle and foot and diagnosed him with right foot sprain with residuals.  As the Veteran's service medical records are completely absent of any clinical notation of treatment of his right foot, it is apparent that the examiner may have confused the Veteran's left foot for his right in the July 2008 examination report.  If this is, in fact, the case, then it would mean that the VA examiner has made a clinical finding of chronic disabling orthopedic pathologies associated with the Veteran's in-service history of left foot and ankle sprain, such that this evidence relates to unestablished facts necessary to substantiate the claim for a chronic orthopedic disability of the left foot.  Thus, the Board finds that this evidence is both new and material to the claim of entitlement to service connection for a chronic left foot disability (other than calcaneal spurs), and the claim is reopened for a de novo review.  However, as will discussed below in the REMAND portion of this decision, notwithstanding the sufficiency of the aforementioned evidence to reopen this claim, further clarification of this confused medical opinion is necessary before VA can adjudicate the matter on its merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic orthopedic disability of the left foot (other than calcaneal spurs) is reopened for a de novo review on the merits.


REMAND

The claim for service connection for a chronic orthopedic disability of the left foot (other than calcaneal spurs) having been reopened, the Board finds that the clinical evidence, particularly the VA examination report of July 2008, is presently inadequate for purposes of adjudicating the claim on the merits.  The Board observes that the transcript of the May 2008 RO hearing reflects that the presiding hearing officer stated on the record that he would arrange for the Veteran to have a medical examination of his left and right foot, during which nexus opinions would be obtained that would address the likelihood that any disabling conditions noted on examination were related to his period of military service.  However, on review of the July 2008 report of the examination provided to the Veteran, the Board finds that there is such confusion in the report stemming from some obvious errors on part of the examiner, along with some inconsistencies in its findings relative to the Veteran's clinical history and a failure on part of the examiner to present opinions addressing etiological questions raised by the record (per the RO hearing officer's intentions), that a clarifying addendum to this report from the July 2008 examiner is necessary in order to rehabilitate it as usable evidence.  Specifically, the addendum must note the apparent inconsistency of the examiner's prior notation of a right foot sprain in service while the actual service medical record shows only treatment for a left foot sprain during active duty, and then clarify whether or not the Veteran has current disabling residuals of his left foot that relate to his documented history of a spraining injury of his left foot in service.  In the alternative, if the July 2008 examiner is unavailable to provide an addendum, the Veteran should be scheduled for a new orthopedic examination that addresses the shortcomings of the July 2008 examination.  [The United States Court of Appeals for Veterans Claims ("Court") has held in the case of Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), that when VA undertakes the effort to provide an examination for a service-connection claim it must provide an adequate one.]   
   
With regard to the issue of entitlement to service connection for a chronic orthopedic disability of the right foot (other than calcaneal spurs), the Board finds that this issue must also be referred back for clarification through either an addendum opinion or a new examination, in view of the aforementioned flaws and inadequacies of the July 2008 VA examination report.  Specifically, assuming that the July 2008 examiner had confused the Veteran's right foot for his left foot, the clinical finding in the examination report of no pathology found in the opposite foot is inconsistent with the current medical evidence indicating the presence of bilateral Achilles tenosynovitis, plantar fasciitis, metatarsalgia, and equines, as well as calcaneal spurs, and there is no opinion or statement accompanying the July 2008 diagnosis of no foot pathology that reconciles this finding with the aforementioned podiatric diagnoses of record.  Therefore, the July 2008 examiner must provide an addendum opinion that specifically explains why there is no finding of any foot disability with regard to the opposite unsprained foot, notwithstanding contemporaneous medical evidence indicating otherwise.  If, in fact, a chronic disabling pathology of the right foot is diagnosed, the examiner should provide a nexus opinion as to the likelihood that the right foot disability is related to the Veteran's military service, either as secondary to the left foot disability due to an altered gait or other biomechanical factors imposed by the impaired left foot, or due to aggravation by the disabled left foot that imposes upon the erstwhile non-service-connected right foot disability an additional level of impairment beyond its normal natural progression.  See 38 C.F.R. § 3.310(b) (2010).  Alternatively, if the July 2008 VA examiner is unavailable to provide the requested clarifying addendum, the Veteran should be scheduled for a new orthopedic examination that addresses the shortcomings of the July 2008 examination.  See Barr, supra.       

With regard to the issue of entitlement to service connection for squamous cell carcinoma, the clinical record demonstrates that the Veteran has had ongoing treatment since 2002 for this skin cancer, which included biopsies and surgical excisions of cancerous topical skin lesions.  The Board observes that in written statements in support of this claim and in his oral testimonies presented at the VA hearings of record, the Veteran has presented his essential contention that his squamous cell carcinoma is etiologically related to his excessive and unprotected exposure to sunlight at tropical latitudes during military service in Puerto Rico, which he states was the only time in his life that he was ever subjected to such intense solar exposure.  (His military records objectively confirm that he was stationed at Ramey Air Force Base on the island of Puerto Rico for a period of at least more than one year during his military service.)  In this regard, in March 2011 and May 2011, he submitted copies of recent private dermatological treatment reports, dated in February 2011 and April 2011, directly to the Board; these note his history of elevated sunlight exposure during active duty in Puerto Rico as well as his treatment for squamous cell carcinoma.  Although no specific opinion definitively linking the two was expressly presented in the aforementioned treatment records, the Veteran must still be provided with a VA medical examination to obtain a nexus opinion regarding the likelihood that his squamous cell carcinoma is related to service.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such action is necessary to make a decision on the claim, as defined by law.  The Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As the state of the record with regard to the Veteran's skin cancer claim meets the criteria of the aforementioned test, the case must be remanded for the appropriate VA examination, during which a nexus opinion must be obtained regarding the relationship between his current diagnosis of squamous cell carcinoma and his military service.

Furthermore, as the relevant private dermatological treatment reports of February - April 2011 were submitted directly to the Board without a waiver of review in the first instance by the agency of original jurisdiction, the aforementioned evidence must be referred back to the RO for its consideration, followed by a readjudication of the claim.  This is to avoid prejudice of the Veteran's claim and to preserve his right to appellate due process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for squamous cell carcinoma and foot symptoms, which have not yet been associated with the evidence, should be obtained and added to the claims folder.

2.  As appropriate, the claims file should be provided to the VA examiner who conducted the July 2008 examination of the Veteran's feet.  

(a.)  The examiner should re-review the Veteran's pertinent clinical history and then provide an addendum that affirms, clarifies, or corrects the July 2008 notation of an in-service right foot sprain (in view of the absence of any clinical record of treatment for a right foot sprain in service) and diagnosis of right foot sprain with residuals, supported by a detailed rationale for his medical conclusions that includes discussion of how he arrived at them in light of the medical evidence of record, reconciling any differences or discrepancies in this regard.  

(b.)  The examiner should re-review the Veteran's pertinent clinical history and then provide an addendum that affirms, clarifies, or corrects his July 2008 diagnosis of no left foot pathology, providing discussion and a detailed rationale for his medical conclusions that includes discussion of how he arrived at them in light of the medical evidence of record, reconciling any differences or discrepancies in this regard.

(c.)  If chronic disabling residuals of an in-service left foot sprain are diagnosed, AND if a chronic disability of the Veteran's right foot is diagnosed, the examiner should provide a nexus opinion as to whether it is as likely as not  that the right foot disability is related to the Veteran's military service, either as secondary to the left foot disability due to an altered gait or other biomechanical factors imposed by the impaired left foot, or due to aggravation by the disabled left foot that imposes upon the erstwhile non-service-connected right foot disability an additional level of impairment beyond its normal natural progression.  If possible, this additional level of impairment should be objectively quantified.  If it is not possible to do so, the examiner should so state.

3.  If the VA examiner who conducted the prior VA examination of July 2008 is unavailable to provide the addendum requested above, the Veteran should be scheduled for a VA examination, to be conducted by the appropriate specialist, to determine the Veteran's current orthopedic diagnoses as they pertain to his left foot and right foot.  The examiner should provide an opinion as to the likelihood that any current orthopedic diagnoses obtained as they pertain to the Veteran's left foot and right foot are related to service.  Specifically -     

(a.)  The examiner should provide an opinion as to whether it is at least as likely as not that the current disabling orthopedic diagnoses (if any) as they pertain to the Veteran's left foot were related to his history of treatment for a spraining injury of his left foot in service.  

(b.)  If the examiner determines that there is a chronic left foot disability that is etiologically related to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not that any orthopedic diagnoses relating to the Veteran's right foot are secondary to the service-related orthopedic diagnosis/diagnoses relating to his left foot.  

(c.)  Alternatively, if the secondary relationship discussed above is ruled out with respect to any current orthopedic diagnoses of the Veteran's right foot, an opinion should be provided as to whether it is at least as likely as not that any service-related orthopedic diagnosis/diagnoses relating to his left foot aggravated (i.e., permanently worsened beyond their natural level of progression) any orthopedic diagnoses relating to his right foot.  

If such aggravation is found to exist, it would be helpful if the examiner would provide an assessment, if possible, of the baseline level of impairment produced by the Veteran's orthopedic disability of his right foot prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-related left foot disability or disabilities.  If it is not possible to provide such an assessment, the examiner should so state.  

4.  The Veteran should be scheduled for a VA examination, to be conducted by the appropriate specialist, as pertinent to his claim for VA compensation for squamous cell carcinoma.  The examiner should provide an opinion as to whether it is as likely as not that the Veteran's current squamous cell carcinoma is etiologically related to his history of unprotected exposure to intense sunlight at tropical latitudes during military service in Puerto Rico.  In providing this nexus opinion, the examiner should assume as true that the Veteran experienced regular unprotected exposure to tropical sunlight while stationed in Puerto Rico for a period of over one year during the late 1960's, and has not since had a similar level of frequent and unprotected exposure to natural sunlight in the ensuing 40+ years since his separation from active duty in January 1969.  

With respect to the above addendum opinions and examinations, the Veteran's claims folder should be provided to the designated VA examiner(s), who should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof, as well as the current examination.  The examiner(s) should indicate on the examination report that such a review was conducted. 

A complete rationale for any opinion expressed should be provided.

If the examiner(s) is/are unable to provide any of the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for squamous cell carcinoma and for a chronic orthopedic disability of the right foot and left foot (other than calcaneal spurs) should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied with respect to any of these issues, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue or issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO is respectfully reminded that a VA remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


